                Case 2:21-cv-00031-BJR Document 19 Filed 01/13/21 Page 1 of 1




 1                                                               The Honorable Barbara J. Rothstein

 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT SEATTLE
 9 PARLER LLC,

10                            Plaintiff,                  No. 21-cv-00031-BJR
11         v.                                             DEFENDANT AMAZON WEB
                                                          SERVICES, INC.’S CORPORATE
12 AMAZON WEB SERVICES, INC.,                             DISCLOSURE STATEMENT
13                            Defendant.
14

15         Pursuant to Local Civil Rule 7.1, Amazon Web Services, Inc. states that it is an indirect
16 wholly owned subsidiary of Amazon.com, Inc., a publicly traded company.

17

18         DATED this 13th day of January, 2021.
19                                                  Davis Wright Tremaine LLP
                                                    Attorneys for Amazon Web Services, Inc.
20
                                                    By /s/ Ambika Kumar Doran
21                                                     Ambika Kumar Doran, WSBA #38237
                                                       920 Fifth Avenue, Suite 3300
22                                                     Seattle, WA 98104-1610
                                                       Telephone: 206-622-3150
23                                                     E-mail: adoran@dwt.com
24
                                                        Alonzo Wickers IV, Cal. State Bar #169454
25                                                             pro hac vice application forthcoming
                                                        865 S. Figueroa Street, Suite 2400
26                                                      Los Angeles, CA 90017
                                                        Telephone: 213-633-6800
27                                                      E-mail: awickers@dwt.com
     AWS’S CORPORATE DISCLOUSRE STATEMENT                                     Davis Wright Tremaine LLP
                                                                                       L AW O FFICE S
     21-cv-00031-BJR - 1                                                         920 Fifth Avenue, Suite 3300
                                                                                   Seattle, WA 98104-1610
                                                                            206.622.3150 main · 206.757.7700 fax
